Citation Nr: 0123758	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-04 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
compensation benefits in the calculated amount of $4,861.00, 
to include whether the overpayment resulted solely from an 
administrative error on the part of the Department of 
Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active duty service from February 1944 to 
November 1945.  He died in July 1995.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.

2.  The veteran died in July 1995.

3.  Prior to his death, the veteran was entitled to and was 
receiving VA compensation disability benefits.

4.  After the veteran's death, and until November 1999, the 
appellant, a non-payee, continued to receive payment of the 
veteran's VA compensation disability benefits.

5.  The appellant had no claim or entitlement to payment of 
the veteran's VA compensation disability benefits payment.  



CONCLUSION OF LAW

The appellant is not entitled to a waiver of recovery of 
overpayment, calculated in the amount of $4,861.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5112, 5302 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 1.954, 1.962, 3.500 (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, at the time of his death, was entitled to and 
was receiving VA compensation disability benefits at a 
combined rating of 10 percent.  The veteran died in July 
1995.  

Following the veteran's death, the veteran's payments 
continued to be directly deposited into a bank account until 
November 1, 1999, when the payments were stopped by VA due to 
receipt of a copy of the veteran's death certificate.  The 
appellant does not dispute that she received these payments 
intended for the veteran.  Thus, the VA overpayment of 
compensation benefits to the deceased veteran created a debt 
in the amount of $4,861.  

In a letter received in February 2000, the appellant 
requested waiver of the debt and stated that she felt that 
the overpayment was entirely the fault of VA.  Specifically, 
she claimed that VA was aware of the veteran's death as of at 
least October 1995; thus, she alleges that it was the sole 
fault of VA that the veteran's VA disability compensation 
checks continued to be directly deposited into her bank 
account.  In support of this contention, she submitted a copy 
of an October 1995 letter from the VA Regional Office and 
Insurance Center in St. Paul, Minnesota, which requested 
confirmation of the veteran's death.  The October 1995 letter 
also requested that the appellant refund the amount of any 
monthly insurance checks, made payable to the veteran, that 
had been cashed after his death.  The appellant also 
submitted evidence that she had complied with that request 
and had forwarded a personal check in the aggregate amount of 
the two government insurance checks which she had cashed.  

The appellant further contends that she had been told by a 
local service representative that she was entitled to receive 
payment of the veteran's VA disability compensation because 
of the fact the veteran had been a prisoner-of-war (POW) 
during World War II.

The appellant's service representative in a December 2000 
letter, further requested that VA eliminate this 
debt/overpayment due to administrative error on the part of 
VA.

The appellant's request for waiver was denied by a February 
2001 Committee decision.  The appellant has perfected an 
appeal of that decision.  As noted above, the appellant has 
also claimed that the overpayment debt was solely created by 
the administrative error of the VA.  This additional issue 
was thoroughly addressed by the RO in the April 2001 
Statement of the Case.

II.  Legal analysis

A.  Administrative Error

Under VA regulations, the effective date of discontinuance of 
an award for compensation benefits, upon the death of the 
payee, is the last day of the month before death.  In the 
instant case, that was June 30, 1995.  See 38 C.F.R. § 3.500 
(g) (2000).  

However, the effective date of a reduction of an award of 
benefits by reason of an erroneous award based solely on 
administrative error or error in judgment shall be the date 
of the last payment.  38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. § 3.500(b)(2) (2000).  The Board finds that the 
overpayment of compensation benefits from July 1995 to 
November 1999, was not the result solely of administrative 
error on the part of VA.  

As noted above, the payment of benefits should have ceased as 
of June 30, 1995, the last day of the month preceding the 
payee's death.  There is some error on the part of the VA in 
that one regional office of VA, albeit not the regional 
office responsible for control over the payment of the 
veteran's compensation benefits, had knowledge that the 
veteran-payee had died at least after the November 1995 
response of appellant to VA St. Paul Regional Office and 
Insurance Center's inquiry concerning the veteran's death.  
However, in light of the facts as summarized above, the Board 
finds that the appellant was not without fault in the 
creation of the overpayment of compensation and, thus, that 
both VA and the appellant share fault in the creation of the 
indebtedness at issue.  As such, the actions (or inaction) by 
VA in creation of the debt did not amount to sole 
administrative error.  The controlling legal authority 
provides that sole administrative error connotes a situation 
in which a claimant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
claimant's actions nor his or her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b)(9)(10) (West 1991); 38 C.F.R. § 
3.500(b)(2) (2000). 

In this regard, the appellant was not legally entitled to the 
compensation benefits in question because of the death of the 
veteran.  VA was not solely responsible for the appellant 
being erroneously paid benefits since she kept and negotiated 
those payments when she knew or should have known that she 
was not entitled to do so.  Indeed, the appellant must bear 
some responsibility for monitoring the funds being directly 
deposited into her bank account, particularly as the funds in 
question were intended for and being paid to the veteran.  As 
the appellant should have known that she was not entitled to 
her husband's VA compensation, the erroneous payment did not 
occur without her knowledge and the indebtedness at issue was 
not created solely as a result of administrative error by VA.  
As such, there was no sole administrative error because the 
appellant should have been aware of the erroneous award, and 
her actions in retaining the payments and failing to return 
the benefits to which she was not entitled contributed to 
payment pursuant to the erroneous award.  See 38 U.S.C.A. 
§§ 1.907, 3.500 (2000).

Accordingly, the Board finds that the overpayment 
indebtedness incurred before November 1, 1999, was not solely 
the result of administrative error and the effective date of 
the discontinuance of the veteran's disability compensation 
payments is June 30, 1995.  Thus, elimination of the debt for 
administrative error is not warranted.  38 U.S.C.A. § 5112 
(West 1991); 38 C.F.R. §§ 3.102, 3.500 (2000).

The Board notes that effective November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his claim and for providing 
notification to a claimant of the evidence necessary to 
substantiate a claim for VA benefits.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The record indicates that the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim, to include the April 2001 
Statement of the Case (SOC) issued by the RO.  In addition, 
the RO sent several letters to the appellant and her 
representative explaining why the RO found no administrative 
error and what evidence would be needed to substantiate such 
a claim.  The RO made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The appellant was offered the opportunity to submit 
additional evidence in support of her claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the appellant of the evidence 
needed to substantiate her claim.  

Therefore, the Board will now address the appellant's request 
for waiver of the indebtedness incurred as a result of 
payments received on and after July 1, 1995.

B.  Waiver of recovery

Under the provisions of the VA regulation pertaining to 
waiver of overpayments, 38 C.F.R. § 1.962, there shall be no 
collection of an overpayment when that collection would be 
against equity and good conscience.  However, the term 
overpayment, for purposes of VA waiver, specifically refers 
only to:

those benefit payments made to a designated living 
payee or beneficiary in excess of the amount due or 
to which such payee or beneficiary is entitled.  
The death of an indebted payee, either prior to a 
request for waiver of the indebtedness or during 
Committee consideration of the waiver request, 
shall not preclude waiver consideration.  There 
shall be no waiver consideration of an indebtedness 
that results from the receipt of a benefit payment 
by a non-payee who has no claim or entitlement to 
such payment.  

38 C.F.R. § 1.962(a) (2000)[Emphasis added]

Thus, the Board finds that the appellant's debt is not an 
"overpayment" as defined in 38 C.F.R. § 1.962(a).  In the 
instant case, the indebtedness was not created until the 
veteran-payee's death.  Furthermore, the appellant was not at 
any time during the pertinent time period the designated 
payee of the benefit payment, nor does she have (or allege) 
any claim or entitlement to the benefit payment.  

The Board is bound by the applicable law and regulations of 
the Department.  38 U.S.C.A. § 7104(c) (West 1991).  Where 
the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim is denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the appeal as to this issue 
may not be disposed of in a manner favorable to the 
appellant.  

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, supra; 38 U.S.C.A. §§ 
5100-5103A, 5106-7 (West Supp. 2001).  For the reasons set 
forth above, the Board has found that the appellant's claim 
lacks legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.  


ORDER

Entitlement to a waiver of recovery of overpayment in the 
amount of $4,861, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 


